DETAILED ACTION
Election/Restrictions
According to Unity of Invention Rule 1.475, an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
If an application contains claims to more or less than one of the combinations of categories of invention set forth above, unity of invention might not be present.
If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3) (a) and § 1.476(c).
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
Analysis of Unity of Invention – The invention of claim 1 is taught by the prior art US 2008/0283837 A1 (Tanada). 
Tanada discloses, in Figs. 3, 5 and 14, para. [0088] – [0156], an integrated circuit, comprising at least: 

    PNG
    media_image1.png
    357
    537
    media_image1.png
    Greyscale

a memory array (1105) that stores data; 
a rectifying circuit (1103) that rectifies an alternating current and generates a direct-current voltage; and 
a logic circuit (1104) that reads data stored in the memory array (1105) (Fig. 14; [0153] – [0154]), 

    PNG
    media_image2.png
    401
    616
    media_image2.png
    Greyscale

wherein the memory array (1105) includes a first semiconductor element (452) having a first semiconductor layer (Fig. 14; [0153] – [0154]), 
the rectifying circuit (1103) includes a second semiconductor element (rectifier circuit) having a second semiconductor layer (Fig. 14; [0156]), 
the logic circuit (1104) includes a third semiconductor element having a third semiconductor layer (Fig. 14; [0153] – [0154]), 
the first semiconductor element (452) is a memory element (Fig. 14; [0153] – [0154]), 
the second semiconductor element is a rectifying element (Fig. 14; [0156]), 
the third semiconductor element (450) is a logic element (Fig. 14; [0153] – [0154]), 
the second semiconductor layer is a functional layer exhibiting a rectifying action, 
the third semiconductor layer is a channel layer of a logic element, and the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer are all formed of the same material including at least one selected from an organic semiconductor, a carbon nanotube, graphene, or fullerene ([0025]).
Thus, the invention of claim 1 is taught by Tanada. As such, the inventions lack Unity of Invention according to Rule 1.475. It means that the technical features of claim 1 are not “special technical features”. 
Based on the above analysis, restriction to only one invention is required under 37 CFR 1.499 Unity of Invention rule. It can be a single embodiment out of multiple embodiments or a single method or process out of multiple methods and processes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. Specially, even if one of the inventions overcome a prior art, it would not be able to overcome the prior art for the other inventions. As such they are distinct inventions. See MPEP 1850 (I).
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
As indicated earlier, the election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/03/2022